Title: To George Washington from Brigadier General Charles Scott, 20 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 20th 1778 5 oClock
          
          I have this moment got som intelligince worth Your Excellencys Attention, which I have inclosd You Seperately. as You may think of many things To ask the Spie I have provided him a horse and Shall forward him to head Quarters as fast as Possable. I have advanced to him twenty one dollars To Carry him to his Regiment which I hope Your Excy Will approves—You will also find inclosd a letter of Genl Knyphausens Respecting the Behavour of one of Our Flags taking some Cattle from a Country man on his return from the enemys lines, and the answer that I propose sending to it. but first wish to have Your Approbation. I expect Some farther Accounts from the City tomorrow when rec’d I shall Forward thim With dispatch. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        